COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ana Maria Lara v. Jose Sanchez

Appellate case number:      01-17-00887-CV

Trial court case number:    2016-19246

Trial court:                61st District Court of Harris County

       Daniel W. Jackson and Daniel J. Gierut of The Jackson Law Firm filed an
unopposed motion to withdraw as appellant’s counsel of record in this appeal. We grant
the motion. See TEX. R. APP. P. 6.5. Counsel is hereby ordered to immediately notify
appellant in writing of all deadlines and settings of which counsel is aware of and to file a
copy of the notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).
       It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd____
                   Acting individually

Date: __November 13, 2018___